DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Response to Arguments
Applicant’s amendments and remarks filed 2/15/2022 are directed to clarifying that the first characteristic identified is a repetition over a time duration, and the weighting is indicative of this repetition. Applicant’s remarks state that the Examiner agreed that these amendments were not taught by the prior art of record on p. 14. 
	The Examiner firstly disagrees that any agreement as to the substance of these amendments was reached in the telephonic interviews dated 12/7/2021 and 2/10/2022. Neither Applicant’s interview summary dated 12/15/2021 nor the Examiner’s interview summary dated 12/15/2021 or 2/17/2022 state that an agreement was reached with respect to the prior art of record. In the Examiner’s interview summary dated 12/15/2021, the Examiner agreed that the new amendments would merit new grounds for rejection but made no statement that it would be in view of newly cited art. Secondly, 
On p. 15 of the Remarks, Applicant alleges that none of the references teach this newly recited feature. However, upon reconsideration, it appears that the LeBoeuf and Goldstein references in combination teach these newly recited features. 
LeBoeuf teaches identifying the repetition frequency of detected environmental sounds in order to evaluate the environmental noise hazard for a user. (¶[0165] repetition frequency of all the detected environmental sounds, this characteristic is weighted insofar as it is positively detected as a hazard, in contrast to characteristics that are not considered hazards). Goldstein teaches assigning a weight based on, for example, A-weighting. A-weighting assigns different weights to a sound based on the frequency of each sound. In other examples, Goldstein further includes overall sound pressure of a detection time period. As a result, it still weights characteristics of sounds that are “indicative of” a repeated occurrence of said sounds within a detection time period, because the repetition of said sounds during the detection time period would therefore change the detected sound intensity during that time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-15, 19, 21-22, 26-27, 30-32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al. (U.S. Patent Application Publication No. 2016/0317049,) hereinafter referred to as LeBoeuf; further in view of Labrosse et al. (U.S. Patent Application Publication No. 2015/0222989,) hereinafter referred to as Labrosse; further in view of Goldstein (U.S. Patent Application Publication No. 2015/0172841,) hereinafter referred to as Goldstein.
Regarding claims 10, 14, and 37, LeBoeuf teaches a method, computer readable medium, and apparatus (comprising memory, processor, etc. (¶[0093]) comprising: 
identifying, by executing an instruction with a processor, a first sound and a second sound in an audio stream collected in an environment (¶[0009], ¶[0081], ¶[0113], ¶[0119], ¶¶[0160-0161] etc. are examples of identifying sounds by LeBoeuf); 
identifying, by executing an instruction with the processor, a physiological event based on physiological response data collected from a user exposed to the first sounds and the second sound in the environment in a first time period (¶[0006], ¶[0080]); 
determining, by executing an instruction with the processor, a correlation between the first sound and the physiological event (¶[0008], ¶[0119], ¶[0132] 
identifying a first characteristic to the first sound relative to a first characteristic of the second sound, the first characteristic of the first sound indicative of a repeated occurrence of the first sound in the first time period, the first characteristic of the second sound indicative of a repeated occurrence of the second sound in the first time period (¶[0165] repetition frequency of all the detected environmental sounds, this characteristic is weighted insofar as it is positively detected as a hazard, in contrast to characteristics that are not considered hazards)
generating, by executing an instruction with the processor, a report based on the correlation (¶[0004], ¶[0009], ¶[0094], ¶[0097]).
LeBoeuf further teaches wherein the instructions, when executed, further cause the machine to generate a first instruction based on the first correlation and a second instruction based on the second correlation, at least one of the first instruction or the second instruction to cause a sound generating device to reduce an amplitude of the sound (¶[0009] moving away from the sound reduces its amplitude at the user).
LeBoeuf does not teach the environmental sound generated by a controllable sound generating device, where the sound generating device is instructed to adjust a characteristic of the sound in response to the determined correlation. LeBoeuf further does not teach applying a weighting factor to the sound based on a first characteristic of the sound to weight the sound prior to analysis.
Attention is brought to the Labrosse reference, which teaches an environmental sound generated by a controllable sound generating device (Fig. 1, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the environmental health monitoring system of LeBoeuf to interact with controllable environmental sound generating devices, as taught by Labrosse, in order to adjust characteristics of the generated sound, as taught by Labrosse, because Labrosse discloses that it provides a benefit to the user of mitigating stress and fatigue (Labrosse ¶[0060]).
Labrosse further does not teach applying a weighting factor to the sound based on a first characteristic of the sound to weight the sound prior to analysis.
Attention is brought to the Goldstein reference, which teaches assigning a weighting factor to a first sound based on a first characteristic of the first sound relative to a first characteristic of a second sound to weight the sound prior to analysis (¶¶[0070-0072], A-weighting assigns different weights to a sound based on the frequency of each sound, therefore the frequency corresponds to the first characteristic of each sound) to compensate for the differences caused in sound perception by the type of sound (this therefore incorporates the weighting factor into the detected response of the user, see ¶¶[0075-0076] for more detail on how the weighting is implemented).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the environmental health and sound monitoring of LeBoeuf as modified to include sound pressure weighting, as taught by Goldstein, to yield a more accurate sound pressure level in sound pressure dose calculations, achieving a real-time protective effect (Goldstein ¶¶[0093-0094])
Regarding claims 12, 26, and 47, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10/14/37.
LeBoeuf further teaches wherein the user is a first user, the physiological event is a first physiological event, and the correlation is a first correlation, and further including 
identifying a second correlation between one of the first sound or the second sound and a second physiological event associated with a second user different from the first user, and
generating a first report based on the first correlation and generating a second report based on the second correlation (this appears to require a second user undergoing the same process as claimed in claim 1, which is provided for by LeBoeuf in ¶[0104, ¶¶[0106-0107]).
Regarding claims 13, 19, and 42, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claims 10/14/37.

Regarding claims 15 and 38, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14/37.
LeBoeuf further teaches wherein the instructions, when executed, further cause the machine to detect the first sound event based on one or more of amplitude (¶[0007], ¶[0009], loudness), pitch (¶[0007]), frequency, attack, or a duration of a sound in the audio data.
Regarding claims 21 and 44, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14/37.
LeBoeuf further teaches wherein the instructions, when executed, further cause the machine to detect the first sound event based on the first sound characteristic of the first sound event or a second sound characteristic of the first sound event (¶[0009], ¶[0081], ¶[0113], ¶[0119], ¶¶[0160-0161] etc. are examples of identifying sounds by LeBoeuf.
Regarding claims 22 and 45, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14/37.

Regarding claims 27 and 48, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 26/47.
LeBeouf further teaches wherein the first request is to cause a sound generating device to reduce an amplitude of the audio (¶[0009] moving away from the sound reduces its amplitude at the user).
Labrosse further teaches wherein the first request is to cause a sound generating device to reduce an amplitude of the sound (¶[0045] change in volume, ¶[0063] reduction in volume).
Regarding claims 30, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10.
Labrosse further teaches wherein instructing the sound generating device to adjust the first characteristic or the second characteristic of the first sound includes instructing the sound generating device to reduce an amplitude of the first sound (¶[0045] change in volume, ¶[0063] reduction in volume).
Regarding claims 31, 34 and 51, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method of claim 10/14/37. 
Goldstein further teaches including adjusting the correlation based on a filter factor associated with a variable affecting one or more of the collection of the audio 
Regarding claim 32, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method of claim 10. 
Goldstein further teaches wherein the first characteristic of the first sound includes a duration of the sound (¶[0081-0082] cumulative duration).
Regarding claims 52 and 54, LeBoeuf, as modified by Labrosse and Goldstein, teaches the apparatus as defined in claim 14/37.
Labrosse teaches wherein the first request is to cause the sound generating device to adjust a duration of the first sound event (¶[0071] system has a prescribed period of time that can end a first sound and begin another, ¶[0076] user can turn the sound off).
Claims 11, 16, 28, 39, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Labrosse, and Goldstein as applied to claims 10, 14, and 37 above, and further in view of Hanson et al. (U.S. Patent No. 5,317,273,) hereinafter referred to as Hanson.
Regarding claims 11, 16, and 39, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method as defined in claim 10/14/37.
LeBoeuf as modified does not teach wherein the audio stream is a first audio stream and further including: 
performing a comparison of the first audio stream to a second audio stream; 

identifying the correlation based on the change in the first characteristic.
Attention is brought to the Hanson reference, which teaches taches performing a comparison of the first audio stream to a second audio stream; detecting a change in a sound characteristic of the first audio stream relative to the sound characteristic in the second audio stream; and identifying the correlation based on the change in the sound characteristic (col. 2 lines 17-29).
It would have been obvious to one of ordinary skill in the art to modify the user environmental sound context monitoring of LeBoeuf to include hearing protection testing in order to measure the attenuation of user hearing protection and maintain adequate hearing protection for individuals over time and personal anthropometry (Hanson col. 2, lines 59-end and col. 3 lines 1-9).
Regarding claims 28 and 49, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 26/37.
LeBoeuf as modified does not teach
wherein the instructions, when executed, further cause the machine to: 
perform a comparison of the first sound event to a reference sound event; and 
determine that the first sound event affects the first user and the second user based on the first correlation, the second correlation, and the comparison.
Attention is brought to the Hanson reference, which teaches performing a comparison of the first audio stream to a second audio stream; detecting a change in a sound characteristic of the first audio stream relative to the sound characteristic in the second audio stream; and identifying the correlation based on the change in the sound characteristic (col. 2 lines 17-29). 
Hanson further teaches performing a comparison of the sound event to a reference sound event; and determining that the sound event affects the first user and the second user based on the first correlation, the second correlation, and the comparison (col. 4, lines 14-24 threshold amount of dB).
It would have been obvious to one of ordinary skill in the art to modify the user environmental sound context monitoring of LeBoeuf to include hearing protection testing in order to measure the attenuation of user hearing protection and maintain adequate hearing protection for individuals over time and personal anthropometry (Hanson col. 2, lines 59-end and col. 3 lines 1-9).
Claims 17 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Labrosse, Goldstein, and Hanson, as applied to claims 16 and 39 above, and further in view of Yonovitz et al. (U.S. Patent Application Publication 2004/0190729,) hereinafter referred to as Yonovitz.
Regarding claims 17 and 40, LeBoeuf, as modified by Labrosse, Goldstein, and Hanson, teaches the at least one computer readable storage medium as defined in claim 16/39.
LeBoeuf as modified does not teach wherein the instructions, when executed, further cause the machine to identify an attenuation or a gain of the first audio data 
Attention is brought to the Yonovitz reference, which teaches identifying an attenuation or a gain of the first audio data relative to the second audio data and adjust the correlation based on the attenuation or the gain (¶[0030] one user is wearing hearing protection, another user is not ¶[0106] and the user’s dose/correlation is adjusted based on the indicated attenuation level).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include a user indication that the user is employing noise reduction to adjust the correlation of the user to their noise environment, as Yonovitz teaches that noise reduction has a strong impact on the daily dose of noise. (¶[0073-0076]).
Claims 18, 20, 25, 29, 41, 43, 46, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Labrosse, and Goldstein, as applied to claims 10, 14, and 37 above, and further in view of Yonovitz et al. (U.S. Patent Application Publication 2004/0190729,) hereinafter referred to as Yonovitz.
Regarding claims 18 and 41, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14/37.
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to: analyze a user input indicating that the user employs a noise reduction device; and adjust the correlation based on the user input.
Attention is brought to the Yonovitz reference, which teaches analyzing a user input indicating that the user employs a noise reduction device; and adjust an environmental noise correlation based on the user input (¶[0054]).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include a user indication that the user is employing noise reduction to adjust the correlation of the user to their noise environment, as Yonovitz teaches that noise reduction has a strong impact on the daily dose of noise. (¶[0073-0076])
Regarding claims 20 and 43, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14/37.
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to generate the instruction by automatically placing an order for a noise reduction device for the user.
Attention is brought to the Yonovitz reference, which teaches automatically placing an order for a noise reduction device for the user (¶[0035] interpreted as requirement for user to have and receive noise reduction device).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include an order for the user’s hearing protection device, as Yonovitz teaches that noise reduction has a strong impact on the daily dose of noise. (¶[0073-0076])
Regarding claims 25 and 46, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 14/37.
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to verify the correlation based on a user input associated with the first sound event.
Attention is brought to the Yonovitz reference, which teaches verification of a user sound correlation based on a user input associated with the sound event (¶[0037-0041]).
It would have been obvious to one of ordinary skill in the art to modify the environmental/physiological monitoring system of LeBoeuf to include user verification of associated user noise correlation, it allows management to more closely govern user’s noise dosage. (¶[0108])
Regarding claims 29 and 50, LeBoeuf, as modified by Labrosse and Goldstein, teaches the at least one computer readable storage medium as defined in claim 26
LeBoeuf does not teach wherein the instructions, when executed, further cause the machine to transmit a second request to a third party based on the identification of the first sound event as affecting the first user and the second user.
Attention is brought to the Yonovitz reference, which teaches transmitting a request to a third party based on the determination of the sound event as affecting the first user and the second user (¶[0108] Fig. 12A, 12B).
.
Claims 33, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, Labrosse, and Goldstein, as applied to claims 10, 14, and 37 above, and further in view of in view of Goldstein et al. (U.S. Patent Application Publication No. 2008/0267416,) hereinafter referred to as Goldstein II.
Regarding claims 33, 36, and 53, LeBoeuf, as modified by Labrosse and Goldstein, teaches the method of claim 10/14/37. 
LeBoeuf as modified does not teach classifying the first sound as an expected sound or an unexpected sound; and determining the correlation based on the classification of the sound.
Attention is brought to the Goldstein II reference, which teaches classifying a detected sound as an expected sound or an unexpected sound; and determining the correlation based on the classification of the sound (¶[0013] recognizes expected ambient sound signatures and new sound signatures ¶[0014], ¶¶[0022-0024]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sound detection of LeBoeuf as modified to include a sound signature recognition algorithm, as taught by Goldstein II, because Goldstein II teaches that doing so can enhance personal safety by alerting a user to hazards in the user’s environment that might otherwise go unnoticed (Goldstein II, ¶[0017]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792